Exhibit 10.5

ENERGIZER HOLDINGS, INC.

EXECUTIVE SEVERANCE PLAN

Effective July 1, 2015



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE, INTENT AND TERM OF PLAN

Section 1.01 Purpose and Intent of the Plan. The purpose of the Plan is to make
available to Eligible Employees certain compensation and benefits in the event
that such employee’s employment with the Company or a Subsidiary is terminated
as a result of a Qualifying Termination. The Plan is not intended to be an
“employee benefit plan” within the meaning of Section 3(3) of ERISA.

Section 1.02 Term of the Plan. The Plan shall be effective as of the Effective
Date and shall continue until terminated pursuant to the provisions set forth
herein.

ARTICLE II

DEFINITIONS

Section 2.01 “Base Salary” shall mean the Participant’s annual base salary,
excluding bonus and incentive compensation, in effect as of the date of the
Participant’s Qualifying Termination.

Section 2.02 “Board” shall mean the Board of Directors of the Company.

Section 2.03 “Cause” shall mean (i) the failure of an Eligible Employee to make
a good faith effort to substantially perform his or her duties (other than any
such failure due to the Eligible Employee’s disability) or Eligible Employee’s
insubordination with respect to a specific directive of the Eligible Employee’s
supervisor or officer to which the Eligible Employee reports directly or
indirectly (or the Board if the Eligible Employee reports to the Board);
(ii) Eligible Employee’s dishonesty, negligence in the performance of his or her
duties hereunder or engaging in willful misconduct, which in the case of any
such negligence, has caused or is reasonably expected to result in direct or
indirect material injury to the Company or its Subsidiaries; (iii) breach by
Eligible Employee of any material provision of any written agreement with the
Company or its Subsidiaries or material violation of any Company or its
Subsidiary policy applicable to Eligible Employee; or (iv) Eligible Employee’s
commission of a crime that constitutes a felony or other crime of moral
turpitude or fraud. If, subsequent to Eligible Employee’s termination of
employment hereunder for other than Cause, it is determined in good faith by the
Company that Eligible Employee’s employment could have been terminated for Cause
hereunder, Eligible Employee’s employment shall, at the election of the Company,
be deemed to have been terminated for Cause retroactively to the date the events
giving rise to Cause occurred.

Section 2.04 “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations and other guidance promulgated thereunder.

Section 2.05 “Committee” shall mean the Nominating & Executive Compensation
Committee of the Board or such other committee appointed by the Board to assist
the Company in making determinations required under the Plan in accordance with
its terms. The Committee may delegate its authority under the Plan to an
individual or another committee.



--------------------------------------------------------------------------------

Section 2.06 “Company” shall mean Energizer Holdings, Inc.

Section 2.07 “Effective Date” shall mean July 1, 2015.

Section 2.08 “Eligible Employee” shall mean any employee of the Company who is
listed by name or by title in Appendix I or Appendix II herein, provided that
the Plan Administrator may add Eligible Employees to such Appendices from time
to time.

Section 2.09 “Employer” shall mean the Company or, if applicable, the Subsidiary
that employs the Eligible Employee.

Section 2.10 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and the regulations promulgated thereunder.

Section 2.11 “Good Reason” shall mean the occurrence of any of the following
circumstances:

 

  (i) a material diminution of an Eligible Employee’s base compensation or bonus
opportunity;

 

  (ii) a material diminution of the Eligible Employee’s authority, duties, or
responsibilities; or

 

  (iii) a change in the principal place of Eligible Employee’s employment to a
location more than fifty (50) miles distant from the Eligible Employee’s then
current principal place of employment.

Notwithstanding the foregoing, Good Reason will not be deemed to exist unless
(i) the Eligible Employee notifies the Company of the existence of the condition
giving rise to such Good Reason within 90 days of the initial existence of such
condition, (ii) the Company does not cure such condition within 30 days of such
notice, and (iii) the Eligible Employee experiences a voluntary Separation from
Service within 120 days of the initial occurrence of such condition.

Section 2.12 “Participant” shall mean any Eligible Employee who meets the
requirements of Article III and thereby becomes eligible for Severance Benefits.

Section 2.13 “Plan” means this Energizer Holdings, Inc. Executive Severance Plan
as set forth herein, and as the same may from time to time be amended.

Section 2.14 “Plan Administrator” shall mean the individual(s) appointed by the
Committee to administer the terms of the Plan as set forth herein and if no
individual is appointed by the Committee to serve as the Plan Administrator, the
Plan Administrator shall be the Chief Human Resources Officer of the Company.
Notwithstanding the preceding sentence, in the event the Plan Administrator is
entitled to Severance Benefits under the Plan, the Committee or its delegate
(who shall not be the Plan Administrator) shall act as the Plan Administrator
for purposes of administering the terms of the Plan with respect to the Plan
Administrator. The Plan Administrator may delegate all or any portion of its
authority under the Plan to any other person(s).



--------------------------------------------------------------------------------

Section 2.15 “Pro-Rata Bonus” shall mean a pro-rated annual bonus for the annual
bonus year in which an Eligible Employee’s Qualifying Termination occurs. Such
pro-rated annual bonus shall be calculated by multiplying (i) the amount to
which the Eligible Employee would have been entitled as an annual bonus had he
or she remained employed with the Company or Employer through the end of the
bonus year in which such Qualifying Termination occurs (ii) by a fraction, the
numerator is the number of days in such bonus year during which the Eligible
Employee was employed by the Company or Employer and the denominator of which is
the number of days in such bonus year. Such pro-rata annual bonus shall be
determined based on actual Company performance during such bonus year, and no
amount shall be due to the extent that the Eligible Employee would not have been
entitled to an annual bonus had the Eligible Employee remained employed for the
duration of the annual bonus year to which such Pro-Rata Bonus relates.

Section 2.16 “Qualifying Termination” shall mean a Separation from Service of an
Eligible Employee either as a result of (i) an involuntary termination of
employment of the Eligible Employee without Cause or (ii) a voluntary
termination of employment by the Eligible Employee as a result of Good Reason.

Section 2.17 “Release” shall mean a written agreement, in substance and form
suitable to the Company, by which a Participant agrees to waive and release the
Company and, if applicable, the Employer from all legal claims the Participant
may have against the Company and, if applicable, the Employer in exchange for
Severance Benefits. The Release shall include the Participant’s written
agreement to confidentiality, non-solicitation, non-disparagement and
non-competition provisions. Releases are not required to be identical amongst
Participants.

Section 2.18 “Separation from Service” shall mean “separation from service” from
the Employer, within the meaning of Code Section 409A(a)(2)(A)(i) and the
applicable regulations and rulings promulgated thereunder.

Section 2.19 “Severance Benefits” shall mean the benefits that a Participant is
eligible to receive pursuant to Article IV of the Plan.

Section 2.20 “Subsidiary” shall mean any service recipient or employer that is
within a controlled group of corporations of the Company as defined in Code
Sections 1563(a)(1), (2) and (3) where the phrase “at least 50%” is substituted
in each place “at least 80%” appears and any service recipient or employer
within trades or businesses under common control as defined in Code
Section 414(c) and Treas. Reg. Section 1.414(c)-2 where the phrase “at least
50%” is substituted in each place “at least 80%” appears, provided, however,
that when the relevant determination is to be based upon legitimate business
criteria (as described in Treas. Reg. Sections 1.409A-1(b)(5)(iii)(E) and
1.409A-1(h)(3)), the phrase “at least 20%” shall be substituted in each place
“at least 80%” appears as described above with respect to both a controlled
group of corporations and trades or business under common control.



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

Section 3.01 Participation. Each Eligible Employee in the Plan who experiences a
Qualifying Termination and who satisfies all of the conditions of Section 3.02
shall be eligible to receive Severance Benefits.

Section 3.02 Release. Eligibility for any Severance Benefits is expressly
conditioned upon the Eligible Employee’s execution of the Release within the
timeframe set forth in the Release, but no later than sixty (60) days following
such employee’s Separation from Service, including the Eligible Employee’s
written acceptance of, and written agreement to comply with, the
confidentiality, non-solicitation, non-disparagement and non-competition
provisions set forth in the Release. To the extent permitted in Section 4.03,
eligibility for any Severance Benefits also is expressly conditioned upon the
Eligible Employee’s written agreement that authorizes the deduction of amounts
owed to the Employer prior to the payment of any Severance Benefits (or in
accordance with any other schedule as the Plan Administrator may, in its sole
discretion, determine to be appropriate). If the Plan Administrator notifies a
Participant that repayment of all or any portion of the Severance Benefits
received under the Plan is required, such amounts shall be repaid within thirty
(30) calendar days after the date the written notice is sent. Any remedy under
this Section 3.02 shall be in addition to, and not in place of, any other
remedy, including injunctive relief, that the Company or Employer may have.

Section 3.03 Change in Control Agreement. Notwithstanding any provision to the
contrary, no benefits shall be paid to an Eligible Employee pursuant to the
terms of this Plan upon the event of a Qualifying Termination to the extent that
benefits would otherwise be paid to such Eligible Employee pursuant to the terms
of a Change in Control Employment Agreement or similar agreement between such
Eligible Employee and the Company or Employer.

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

Section 4.01 Amount of Severance Benefits Upon Qualifying Termination. An
Eligible Employee who experiences a Qualifying Termination shall, subject to the
terms of this Plan, be entitled to the following benefits:

 

  (a) Lump-Sum Severance. A lump-sum severance benefit in the amount set forth
in Appendix I or II, as applicable, which such amount shall be determined in
accordance with such Eligible Employee’s title upon the occurrence of the
Qualifying Termination.

 

  (b) Outplacement Services. Outplacement services at the outplacement agency
that the Company regularly uses for such purpose; provided, however, that the
period of outplacement shall not exceed twelve (12) months after the
Participant’s date of Qualifying Termination.



--------------------------------------------------------------------------------

Section 4.02 Pro-Rata Bonus. An Eligible Employee who experiences a Qualifying
Termination shall, subject to the terms of this Plan, be entitled to a Pro-Rata
Bonus, but only if so provided in Appendix I or Appendix II.

Section 4.03 Timing and Release.

 

  (a) Lump-Sum Severance. All amounts described in Section 4.01(a) above shall
be paid as soon as administratively practicable following the later of (i) the
date of an Eligible Employee’s Qualifying Termination, and (ii) the date such
Eligible Employee’s Release becomes effective and irrevocable. Notwithstanding
the foregoing, in no event will any amount described in Section 4.01(a) above be
paid later than two and one-half months following the date of an Eligible
Employee’s Qualifying Termination. Notwithstanding the foregoing or anything
herein to the contrary, any amounts described in Section 4.01(a) above that
become payable with respect to an Eligible Employee who has a Change in Control
Employment Agreement with the Company shall be paid in a cash lump sum on the
six month anniversary of the Eligible Employee’s Qualifying Termination, to the
extent required to avoid the adverse tax consequences under Code Section 409A.

 

  (b) Pro-Rata Bonus. If an Eligible Employee is entitled to a Pro-Rata Bonus
pursuant to Section 4.02 above or Appendix I or Appendix II, such Pro-Rata Bonus
shall be paid, if at all, based on actual Company performance during the annual
bonus year to which such Pro-Rata Bonus relates. Such Pro-Rata Bonus, if any,
shall be paid upon the later of (i) the date annual bonuses for the annual bonus
year to which such Pro-Rata Bonus relates are paid to other executive employees
of the Company, or (ii) the date the Eligible Employee’s Release becomes
effective and irrevocable. Notwithstanding the foregoing, in no event will any
Pro-Rata Bonus be paid later than two and one-half months following the end of
the bonus year to which such Pro-Rata Bonus relates.

 

  (c) Outplacement. Outplacement benefits shall begin upon the date that the
Eligible Employee’s Release becomes effective and irrevocable.

Section 4.03 Reduction of Severance Benefits. The Plan Administrator reserves
the right to make deductions in accordance with applicable law, and to the
extent any such deduction would not result in adverse tax consequences under
Code Section 409A, for any monies owed to the Employer by the Eligible Employee
or for the value of any Employer property that the Eligible Employee improperly
retains and fails to return to the Employer.

ARTICLE V

PLAN ADMINISTRATOR

Section 5.01 Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Employer, to
administer the Plan. The Plan Administrator shall have the full and absolute
power, authority and discretion to construe, interpret and administer the Plan,
to make factual determinations, to correct deficiencies therein and to supply
omissions. All decisions, actions and interpretations of the Plan Administrator
shall be final,



--------------------------------------------------------------------------------

binding and conclusive upon all parties and may not be overturned unless found
by a court to be arbitrary and capricious. The Plan Administrator may adopt such
rules and regulations and may make such decisions as it deems necessary or
desirable for the proper administration of the Plan.

Section 5.02 Records, Reporting and Disclosure. The Plan Administrator or its
delegate shall keep a copy of all records relating to the payment of Severance
Benefits to Participants and former Participants and all other records necessary
for the proper operation of the Plan. All Plan records shall be made available
to the Committee, the Company, and to each Participant for examination during
business hours, except that a Participant shall be entitled to examine only such
records as pertain exclusively to the examining Participant and to the Plan.

ARTICLE VI

AMENDMENT, TERMINATION AND DURATION

Section 6.01 Amendment, Suspension and Termination. Except as otherwise provided
in this Section 6.01, the Board, by action of the Committee, shall have the
right, at any time and from time to time, to amend, suspend or terminate the
Plan in whole or in part, for any reason or without reason, and without either
the consent of or the prior notification to any Participant, by a formal written
action. No such amendment shall give the Company the right to recover any amount
paid to a Participant prior to the date of such amendment or to cause the
cessation of Severance Benefits already approved for a Participant who has
executed the Release (and has not revoked his or her agreement to the Release).
Any amendment or termination of the Plan must comply with all applicable legal
requirements including, without limitation, compliance with Code Section 409A
and the regulations and rulings promulgated thereunder, securities, tax, or
other laws, rules, regulations or regulatory interpretation thereof, applicable
to the Plan.

Section 6.02 Duration. The Plan shall continue in full force and effect until
its amendment or termination.

ARTICLE VII

DUTIES OF THE COMPANY AND THE COMMITTEE

Section 7.01 Records. The Company or Employer, as applicable, shall supply to
the Committee all records and information necessary to the performance of the
Committee’s duties.

Section 7.02 Payment. The provision of Severance Benefits to Participants shall
be made from the Company’s general assets, in accordance with the terms of the
Plan.

Section 7.03 Discretion. Any decisions, actions or interpretations to be made
under the Plan by the Board, the Committee or the Plan Administrator, acting on
behalf of either, shall be made in each of their respective sole discretion, not
in any fiduciary capacity and need not be uniformly applied to similarly
situated individuals and such decisions, actions or interpretations shall be
final, binding and conclusive upon all parties. As a condition of participating
in the Plan, the Eligible Employee acknowledges that all decisions and
determinations of the Board, the Committee and the Plan Administrator shall be
final and binding on the Eligible Employee, the Eligible Employee’s
beneficiaries and any other person having or claiming an interest under the Plan
on behalf of an Eligible Employee.



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 8.01 Non-Alienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor of any
Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process or any other legal or
equitable process available to any creditor of such Participant. No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he may expect to receive, contingently or
otherwise, under this Plan.

Section 10.02 Notices. All notices and other communications required hereunder
shall be in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, or by overnight express courier
service. In the case of the Participant, mailed notices shall be addressed to
him or her at the home address which he or she most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to the Plan Administrator, as follows: Chief Human Resources Officer,
Energizer Holdings, Inc., 533 Maryville University Dr., St. Louis, MO 63141.

Section 10.03 Successors. Any successor to the Company shall assume the
obligations under this Plan and expressly agree to perform the obligations under
this Plan.

Section 10.04 Other Payments. Except as otherwise provided in this Plan, no
Participant shall be entitled to any cash payments or other benefits under any
of the Company’s then-current severance pay policies or plans for a termination
that is covered by this Plan.

Section 10.05 No Mitigation. Except as otherwise provided in Section 4.03, a
Participant shall not be required to mitigate the amount of any Severance
Benefits provided for in this Plan by seeking other employment or otherwise, nor
shall the amount of any Severance Benefits provided for herein be reduced by any
compensation earned by other employment or otherwise.

Section 10.06 No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Eligible
Employee or any person whosoever, the right to be retained in the service of the
Company or its Subsidiaries, and all Eligible Employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.

Section 10.07 Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.



--------------------------------------------------------------------------------

Section 10.08 Heirs, Assigns, and Personal Representatives. This Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.

Section 10.09 Headings, Captions and Titles. The titles of the Articles and
Sections and the headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan or considered in any
respect to affect or modify its provisions, and shall not be employed in the
construction of the Plan. Such words in this Plan as “herein,” “hereinafter,”
“hereof” and “hereunder” refer to this instrument as a whole and not merely to
the subdivision in which said words appear.

Section 10.10 Gender and Number. Where the context admits: words in any gender
shall include any other gender and, except where otherwise clearly indicated by
context, the singular shall include the plural, and vice-versa.

Section 10.11 Unfunded Plan. The Plan shall not be funded. No Participant shall
have any right to, or interest in, any assets of the Company or its Subsidiaries
that may be applied by the Company or its Subsidiaries to the payment of
Severance Benefits.

Section 10.12 Payments to Incompetent Persons. Any benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company and its Subsidiaries,
the Committee and all other parties with respect thereto.

Section 10.13 Controlling Law. This Plan shall be construed and enforced
according to the laws of the State of Missouri to the extent not superseded by
federal law, which shall otherwise control.

Section 10.14 Section 409A. Notwithstanding anything to the contrary in this
Plan, if an Eligible Employee is a specified employee as defined in Code
Section 409A, any payment hereunder on account of a separation from service may
not be made until at least six months after such separation from service, to the
extent required to avoid the adverse tax consequences under Code Section 409A.
Any such payment otherwise due in such six month period shall be suspended and
become payable at the end of such six month period.



--------------------------------------------------------------------------------

APPENDIX I

ELIGIBLE EMPLOYEES / BENEFIT

 

Eligible Employee

 

Benefit

Chief Executive Officer of the Company   Two Times Base Salary plus Pro-Rata
Bonus Chief Operations Officer of the Company   Two Times Base Salary plus
Pro-Rata Bonus Chief Financial Officer of the Company   Two Times Base Salary
plus Pro-Rata Bonus Chief Supply Chain Officer   One Times Base Salary General
Counsel   One Times Base Salary Chief Human Resources Officer   One Times Base
Salary